7 Projected Net Environmental Impact (Post-mitigation)
7.1 Impact Identification and Assessment

This Chapter provides an assessment of net environmental impacts identified for the project following the application of
recommended environmental prevention and mitigation measures. An assessment of environmental impacts pre-mitigation
is provided in Chapter 6, while a description of recommended environmental prevention and mitigation measures is
provided in Chapter 7.

Environmental prevention and mitigation measures identified in Chapter 7 include Prevention, Mitigation, and Correction
and Offsetting measures. In instances where Prevention measures are available, it is anticipated that the impact will be
prevented, and the impact’s importance will thus remain unchanged. In instances where Mitigation, Correction and
Offsetting measures are available it is anticipated that the impact’s importance will be decreased in the case of negative
impacts and increased in the case of positive impacts.

Environmental resources are classified into three groups, namely abiotic, biotic and socioeconomic. The results of the
criteria application are shown next.

7.2 Net discharges of airborne, liquid and solid wastes and resulting ambient impacts as compared to applicable host
country, World Bank and other relevant regulatory standards and guidelines

Table 8.1: Assessment matrix for impacts on Abiotic Environment (Atmosphere)

. Activity Importance Importance
Project’s . cai ei,
Impact Work generating (Pre- Mitigation (Post-
stage
Gg impact mitigation) mitigation)
Construction cee
— Housing | Transit of Specification
program, vehicles and | -18 MCA-01: -15
Construction | forest machinery Efficient use of
i water
activity
Internal Location and
A -18 Specification -15
Change in roads layout
7 | MCA-02:
air quality Land
. Waste water
due to the preparation -24 -21
on management
emission of and adaptation
polluting Construction sees
. -18 Specification -15
gases and/ . of firewalls
Adaptation MCA-03:
or Plantations Ea [|
. and Management
particulate Transport,
Operation operation in of non-
matter a management
cultivation dangerous
and storage of | -22 . -19
areas solid waste
hazardous
substances ie ati
- Specification
Transit of MCA-04:
vehicles and | -22 -19
Management
machinery

Project’s Activity Importance Importance
Impact A 3 Work generating (Pre- Mitigation (Post-
stage
a impact mitigation) mitigation)
Road 21 of dangerous 18
maintenance waste
Int f Transit of
Interna
vehicles and | -28 Specification -25
roads
machinery MCA-0S:
Construction | Transit of a8 Preventing and 56
- Housing | vehicles controlling
program, Operation of pollution by
. forest machinery and | -18 chemicals and | -15
Construction _ .
activity equipment fuels
Emissi f Int j Transit of
mission of Interna inne
h r vehicles and | -18 Specification 15
reenhouse roads
8 machinery MCA-06:
ases
8 . Plantations Management 7 |
Adaptation Waste of atmospheric
and management 22 emissions and | 29
Operation operation in .
° i. ae Transit of le
cultivation
vehicles and | -28 -25
areas machinery Specification
Construction MCA-07: Soil
— Housing | Operation of management
program, machinery and | -12 -12
construct forest equipment Specification
‘onstruction 08:
activity MCA-08:
| Transit of Management
Change in Internal . and
. vehicles and | -12 -12
noise levels roads machinery transportation
‘Adaptation of materials
and Transit of and equipment
Operation operation in | vehicles and | -12 oo. -12
cultivation machinery Specification
MCA-09:
areas :
‘Adaptation Dismantlement
Waste and
Odor and management — band.
. Operation operation in 8 . -12 abandonment -12
pollution a composting program.
cultivation
process
areas

Source: (Valoracién Econdémica Ambiental, 2017)

Table 8.2: Assessment matrix of impacts for the Abiotic Environment (Soil)
. ae Importance Importance

Project’s Activity eae

Impact Work — (Pre- Mitigation (Post-
stage generating impact vases nat ee
mitigation) mitigation)
Construction Specification
- Housin; :
6 ti f 8 Location and om MCA-01: 50)
eneration rogram for - “ai 4
. | Prog reconsideration Efficient use of
of erosive | Construction | forest water
processes activity
and Internal Location and 2 Specification 19
instability roads layout MCA-02:
Internal Transit of vehicles
Operation . -15 Waste water Hii
roads and machinery management
Construction
— Housing | Foundation, Specification
Construction | program for | masonry and | -25 MCA-03: -22
forest finishes Management
activity of non-
Land preparation dangerous a1
and adaptation solid waste
Fertilization [4 |
. Plague, disease Specification
Change _ in .
iV Adaptation and scrub control | -25 MCA-04: -22
soil’s
hysicall and and management Management
sical
pny . operation in | Transport, of dangerous
chemical oy
. plantations’ management and waste
properties .

Operation areas storage of | -25 -22
hazardous Specification
substances MCA-05:

Waste Preventing and
-25 -22
management controlling
Waste generation | -28 pollution by | -25
Project’s Generation of chemicals and
operation domestic -28 fuels -25
wastewater
Construction Specification
Housing ; , MCA-06:
Entire construction
program for -12 Management -12
. process ;
Construction | forest of atmospheric
activity emissions and
Generation Internal Location and] 4, noise -
of solid roads layout
waste Adaptati Land preparation - Specification iG
japtation = . il | >
- and adaptation MCA-07: _ Soil
an
| ____ | Fertilization management = [134
Operation operation in .
lantations’ Plague, disease
p and scrub control | -15 Specification 12

areas

and management

MCA-08:

Source: (Valoracién Econdémica Ambiental, 2017)

. ae Importance Importance
Project’s Activity eae
Impact Work — (Pre- Mitigation (Post-
stage generating impact a Pah
mitigation) mitigation)
Trimming -15 Management -12
Waste generation and -31
transportation
of — materials
and equipment
Project’s Generation of sees
ition domestic 18 Specification 15
operat = 4
P MCA-09:
wastewater .
Dismantlement
and
abandonment
program.
Source: (Valoracién Econdémica Ambiental, 2017)
Table 8.3: Impact assessment matrix for the Abiotic Environment (Water)
. Activity Importance Importance
Project’s . ma
Impact ca Work generating (Pre- Mitigation (Post-
age
Bt impact mitigation) mitigation)
Construction .
. Entire
. - Housing .
Construction construction -15 -12
program for
rocess
Changes In forest activity p
water
availability Operation — | Watering at 30
nursery nurseries
Operation =
Project’s Water 24 21
operation consumption Specification
MCA-01:
Construction . Efficient use
Housi Entire f wat
- jousin of water.
Construction 8 | construction -12 -12
program for
| process
forest activity Specification
- MCA-02:
Operation — one
Fertirrigation -27 Waste water | -22
Changes in nursery
management.
water Adaptation Fertilization -30 -26
quality and Plague, disease
. operation in | and scrub control
Operation . -15 -12
plantations’ and
areas management
oy Generation of
Project’s .
. domestic -30
operation
wastewater

Table 8.4: Impact assessment matrix for the Abiotic Environment (Landscape)

eee Activity Importance Importance
Impact 3 Work _ (Pre- Mitigation | (Post-
stage generating impact ese wes ae.
mitigation) mitigation)
Construction . Specification
. Entire
= Housing . MCA-03:
construction -21 -18
. program for Management
Construction | process
forest activity of non-
Internal Location and dangerous
2 ne -18
roads layout solid waste.
Adaptation
and Specification
Landscape operation in | Plantations MCA-04: -30
impact plantations’ Management
areas of dangerous
. Waste generation | -21 waste. -18
Operation
Project! . f Specification
roject j Ss Generation oO MCB-05:
operation domestic waste | -21 -18
Forestry
water an
exploitation
management.
Source: (Valoracién Econdémica Ambiental, 2017)
7.3 Biological impacts (flora, fauna and related habitat)
Table 8.5: Impact assessment matrix for the Biotic Environment (Ecosystem)
. a Importance Importance
Project’s Activity Ps ee Pp
Impact Work — (Pre- Mitigation (Post-
stage generating impact eee nas ae.
mitigation) mitigation)
Construction | Temporary 18 Specification 15
- Housing | adaptations MCB-01:
rogram for | Transit of vehicles ildli
Construction Prog oe . -18 Fauna wildlife -15
forest activity | and machinery management
Internal Location and
Impact on -21 ce as -18
roads layout Specification
land fauna —
. Land preparation MCB-02:
and flora Adaptation + ian
d and adaptation Flora wildlife
an
. . __ | Fertilization management
Operation operation in , -
oe Transit of vehicles
cultivation . ifiratl,
and machinery Specification
areas
Road maintenance MCB-03:
Adaptation Integrated
and pest and
Loss of . . __ | Land preparation .
. Operation operation in . disease
vegetation oe and adaptation
cultivation management

areas

Specification
MCB-04:
Management

of forest fires

Specification
MCB-OS:
Forestry
exploitation
management.

Source: (Valoracién Econdémica Ambiental, 2017)

7.4 Potential human impacts

Table 8.6: Impact assessment matrix for the Socioeconomic Environment (Economic)

Construction specif
s ; ecification
- Housing | Entire p
+ MCSE- 01:
program for | construction ~
Project
forest process
ea personnel
activity lab
labor
Construction Entire .
Internal . wellbeing
construction ee
roads specification
process
Impact on . Entire sees
. Construction . Specification
properties construction
. — Nursery MCSE- 02:
(valuation) process cee ce
7 Specifications
. Entire .
Operation — . for managing
operational . .
Nursery socioeconomic
process |
- and socio-
. Adaptation .
Operation . environmental
and Entire ‘
tion i tional impacts
operation in | operational
P . i caused by the
cultivation process .
project
areas
Demand Construction te ts,
Ps Housi Entire Specification
or ; ousing ; MCSE- 03:
workforce | Construction | plan for | construction
d 7 Measures for
an forest rocess : i
. _. P dealing with
services activity

Entire
Internal .
construction
roads
process
. Entire
Construction .
construction
— Nursery
process
. Entire
Operation — .
operational
Nursery
process
Adaptation
and Entire
Operation operation in | operational
cultivation process
areas
sy, Entire
Project’s .
. operational
operation
process

and_ resolving
complaints

Source: (Valoracién Econdémica Ambiental, 2017)

Table 8.7: Impact assessment matrix for the Socioeconomic Environment (Social)

Construction
— Housing | Entire
program for | construction
forest process
activity
Construction Entire
Internal .
construction
roads
process
Entire
Occupational Construction .
: construction
accidents — Nursery
process
Adaptation
and Entire
operation in | operational
. cultivation process
Operation
areas
oy Entire
Project’s .
. operational
operation
process

Specification
MCSE- 01:
Project
personnel
labor
wellbeing
specification

Specification
MCSE- 02:
Specifications

for managing
socioeconomic

and socio-

environmental
impacts

caused by the
project

Entire

Operation - .
operational
Nursery
process Measures for
Adaptation dealing with
a and Entire and resolving
Training and {e) ti tion il tional complaints
eration operation in | operational
skill building | °P peratic Pp P
cultivation process
areas
oy Entire
Project’s .
. operational
operation
process

Construction
— Housing | Entire
program for | construction

forest process
activity
Construction Entire
Internal .
construction
roads
process
Entire

Construction .
construction

— Nursery
. process
Job creation -
. Entire
Operation — .
operational
Nursery
process
Adaptation
and Entire
Operation operation in | operational
cultivation process
areas
sy, Entire
Project’s .
. operational
operation
process

Source: (Valoracién Econdémica Ambiental, 2017)

7.5 Net exposures by workers to safety and health hazards

Table 8.8: Impact assessment matrix for Risk

Damages to
machinery’s Operation
and / or

Project’s Entire operational Specification
Operation process MCA-01:

equipment’s
operation

Fuel spills and /

. . Project’s Entire operational
or chemical | Operation .
Operation | process
substances
Threats of . Project’s Entire operational
. Operation .
forest fires operation process
Sector’s . Project’s Entire operational
. Operation .
security Operation | process
High . Project’s Entire operational
Operation .
temperatures operation | process
. Project’s Entire operational
Thunderstorms | Operation .
Operation | process
Flood . Project’s Entire operational
Operation .
threatens Operation | process

Efficient use of
water

Specification
MCA-02:
Waste water
management

Specification
MCA-03:
Management
of non-
dangerous
solid waste

Specification
MCA-04:
Management
of dangerous
waste

Specification
MCA-05:
Preventing and
controlling
pollution by
chemicals and
fuels

Specification
MCA-06:
Management
of atmospheric
emissions and
noise

Specification
MCA-07: Soil
management

Specification
MCA-08:
Management
and
transportation
of — materials
and equipment

Specification
MCA-09:
Dismantlement
and
abandonment
program

Specification
MCB-01: Fauna
wildlife
management

Specification
MCB-02: Flora
wildlife
management

Specification
MCB-03:
Integrated pest
and disease
management

Specification
MCB-04:
Management
of forest fires

Specification
MCB-OS:
Forestry
exploitation
management

Specification
MCSE- 01:
Project
personnel
labor wellbeing
specification

Specification
MCSE- 02:
Specifications

for managing
socioeconomic

and socio-

environmental
impacts caused
by the project

Specification
MCSE- 03:
Measures for
dealing with
and resolving
complaints

Source: (Valoracién Econdémica Ambiental, 2018)
